BY THE COMMISSION.
By formal resolution, the city commission of the city of Green Cove Springs, the board of directors of the Clay Memorial Hospital, Green Cove Springs, and the Clay County Zoning Commission requested establishment of extended area telephone service (EAS) between Green Cove Springs and Jacksonville. The above hearing was held to obtain facts relative thereto.
About 50 members of the public attended the hearing with eleven presenting testimony. There were no witnesses representing the petitioners. Two of the public witnesses complained that the hearing had not received adequate publicity in the community; however, the customary procedure for giving notice was followed in this matter. All witnesses were concerned with the cost and inconvenience of toll calling between Jacksonville or Orange Park exchanges and Green Cove Springs or Penny Farms exchanges under the existing system. (Orange Park lies between Green Cove Springs and Jacksonville and has EAS with Jacksonville.) The witnesses were willing to pay increased rates for the EAS but felt that the estimates presented by the telephone company were too high. Nothing factual was presented to discredit or impeach the telephone company’s calculations.
The Green Cove Springs exchange serves 2,732 main station and PBX trunks and the Jacksonville exchange serves 186,586. (The Penny Farms exchange is included with Green Cove Springs and Orange Park exchange is included with Jacksonville.) The Green Cove Springs and Jacksonville exchanges are not contiguous; their rate centers are 23 airline miles apart. Establishment of EAS will require extensive plant as well as increased operating expenses and cause a loss of toll revenues, resulting in a net economic penalty to the company of $226,800 per year. (Ex. 2)
Southern Bell presented statistics based on a survey of the toll traffic between Green Cove Springs and Jacksonville during the first two weeks of March, 1972, which period is considered representative of the yearly traffic in the area. Monthly messages per main station and PBX trunk lines for traffic from Green Cove Springs to Jacksonville are 5.12; .07 for traffic from Jacksonville to Green Cove Springs; and .13 for traffic for the combined systems. During the period of the survey, of 5,043 calls made from Green Cove Springs to Jacksonville, 6% of the customers made 45.6% of the calls (eight or more per month); 44.8% of the customers made no calls; and, the remaining 54.4% of the calls were fairly evenly divided among 49.2% of the customers who made one to seven calls each per month. (Ex. 3)
In evaluating the needs of EAS the following basic factors are *94considered— (a) there should be a significant community of interest; (b) the introduction of the requested offering should be economically feasible and thereby not impose an undue burden on the general subscriber body; and (c) the offering should be responsive to the needs and desires of a majority of the affected subscribers. Order 5483, Docket 72275-TP, Southeastern Telephone Company. Herein, none of the three requirements have been established. (Docket 71004-TP; Order 5258, November 5, 1971)
The commission therefore finds that the extended area service requested is not in the public interest and the application therefor must be denied. However, the interests of the few subscribers who make the bulk of the toll calls from Green Cove Springs to Jacksonville cannot be ignored. To meet their needs the company has proposed an optional calling plan which is useage sensitive and optional. The suggested service offering would involve a monthly minimum charge for a specified minimum calling period of $2.25 for the first l/% hour and $.45 for each 1/10 of an hour thereafter for residential service and $5 for the first one hour and $.50 per 1/10 hour thereafter for business service. Balancing the interests of the overall subscriber body, it appears this offering would reduce the cost to Green Cove Springs’ customers who must make numerous calls to Jacksonville, while avoiding a large rate increase for all Green Cove Springs subscribers that EAS would entail. Accordingly, the commission further finds that said optional calling plan should be approved but limited to Green Cove Springs customer-dialed, station-to-station calls to minimize the cost thereof to the company.
In order for the commission to determine the degree of subscriber acceptance of this offering, Southern Bell is directed to file quarterly reports with the commission for a two-year period, commencing with the end of the first quarter after the plan is introduced, specifying in such report the number of customers, by class, subscribing to the service.
In summary, we find that the optional calling plan will meet the needs of those Green Cove Springs subscribers who desire the benefits of extended community calling from Green Cove Springs to Jacksonville without imposing increased rates upon all subscribers in that area, regardless of their wishes. Accordingly, we find the introduction of this optional calling plan is in the public interest and should be approved.
It is, therefore, ordered that Southern Bell Telephone and Telegraph Company is directed to introduce, as soon as practicable, an optional calling plan, as outlined hereinabove, limited to Green Cove Springs customer-dialed, station-to-station calls.
*95It is further ordered that upon completion of the installation of the aforesaid optional calling plan, the properly authorized rates and charges to the subscribers of the Green Cove Springs exchange shall remain in effect and the rates and charges to those subscribers desiring to utilize the optional calling plan will be increased as follows —
Residential subscriber ........ $2.25 for the first hour and $.45 for each 1/10 of an hour thereafter.
Business subscriber .............. $5 for the first one hour and $.50 for each 1/10 of an hour thereafter.
It is further ordered that Southern Bell Telephone and Telegraph Company, immediately prior to the implementation of this service, file appropriate tariff provisions for commission approval.
It is further ordered that Southern Bell Telephone and Telegraph Company is directed to file quarterly reports with the commission for a 2-year period, commencing with the end of the first calendar quarter after the plan is introduced, specifying in such report the number of customers, by class, subscribing to the optional calling plan.
By order of Chairman WILLIAM H. BEVIS, Commissioner WILLIAM T. MAYO and Commissioner PAULA F. HAWKINS, as and constituting the Florida Public Service Commission, this 6 th day of August, 1973.
William B. DeMilly Administrative Secretary